In the Missouri Court of Appeals
Eastern District

DIVISION FIVE
S'I`A'I`E OF MISSOURI, ) EDl()l 191
)
Appellant, ) Appeal from the Circuit Court
) of the City of Saint Louis
v. ) 1322-CR0l421-0l
)
JOHN TORREZ SPENCER, .lR., ) Honorable Mark H. Neill
)
Respondent. ) Filed: August l9, 2014
INTRODUCTION

The State of Missotlri (State) takes an interlocutory appeal from the trial court’s granting
of defendant John Torrez Spencer, Jr.’s (Defendant) motion to suppress evidence. Due to the
fact that the trial court in a bench trial had taken evidence and had concluded the trial, this Court
is required to dismiss the State’s appeal on the grounds of double jeopardy.

n

In summary, police officers of St. Louis Metx'opolitan Police Department ("Officers")
responded to a domestic violence call, where they observed a wonian standing outside a locked
apaitment. 'l`he wornan (Victiili) alleged that she was the girlfriend of the Defeiidant who had

struck her. Victiln claimed that she lived in the apartment, but did not have a key and the

Defendant had locked her out. The Ofiicers ran a computer check on the Defendant which
revealed that he was currently wanted, but the Officers did not run any checks to determine if the
Victim lived in the apartment. The Officers who were standing in the street allowed the Victim
to kick in the apartment’s door and the Offrcers arrested the Defendant when he came out. The
Offrcers searched the Defendant, revealing the presence of valium and inarijuana. The State
charged the Defendant with felony possession of diazepatii (valiurn) and misdemeanor
possession of marijuana.

The Defendant waived his right to a jury trial. The trial court took the Defendant’s
motion to suppress evidence with the bench trial. The State and Defeiidant made opening
statements, and the State then presented two Ofticers who testified and were also cross-examined
by Defendant. At the close of the State’s evidence, Defendant moved for acquittal at the close of
the State’s case and asserted his motion to suppress the evidence. After the parties argued their
respective positions, the trial judge stated, "Very Well. I’ni going to grant the motion to
suppress the evide11ce, and that will conclude this matter....Court is in recess.” The State filed
an interlocutory appeal of the trial court’s ruling to suppress the evidence.

DISCUSSION

The State has the statutory right under Section 547.200.1(1) and (2) of the Missouri
Revised Statutes to an interlocutory appeal of the grant of a motion to suppress evidence, but the
State cannot appeal under this section if “such an appeal would result in double jeopardy for the
defendant." Section 547.200.2, RSMo. (2000). Double jeopardy applies in bench-tried cases
after the State presents evidence. State v. Connell, 326 S.W.3d 865, 867 (Mo. App. W.D. 2010)

(citing State v. Shaon, 145 S.W.Bd 499, 503 (Mo. App. W.D. 2004)); 19 Mo.Prac., Criniinal

Practice & Procedure Sec. 29:2 (3'd ed.). Doubie jeopardy prevents a second prosecution for the
same offense after acquittal §§

There are essentially two pertinent Missouri cases that address the issue of whether
double jeopardy applies he1'e: CLH and _S_l_i_@. The State cites only to these two cases in its

brief, and relies upon Shaon and distinguishes Connell, while the Defendant does the opposite.

in @, the trial court took a motion to suppress evidence with the trial. On January 9, 2004,
the trial court granted the defendant’s motion to suppress evidence at the close of all evidence,
but before closing argument @, S.W.3d at 503. The trial court never proceeded to rule on
and did not in fact make a determination of Shaon’s guiit. I_d. lnstead, the trial court expressly
continued the trial until Jamlary l6, 2004 to hear final arguinerits, which gave the State the
opportunity to timely file an interlocutory appeal from the motion to suppress. I_d. The Western
District held that double jeopardy had not attached E,
in contrast, the trial court in   had previously denied a motion to suppress
evidence prior to trial. _C_Q_I_i_n_e_l_l, 326 S.W.3d at 867. At the bench trial on April l5, 201(},
Connell neither renewed his motion to suppress, nor objected to the admission of the evidence.
I_d. Conneil argued in closing that the State had not met its burden of proof, since the evidence
vvas the "the fruit of an illegal search." I_d_._ at 866. “Af`ter closing arguments, the trial court
requested and received additional legal suggestions regarding the legality of the search," Lc_L
(eniphasis in the original). On June 18, 2010, the trial court sustained the motion to suppress:
"Jtidgenielit [sic]-Defeiidant’s Motion to Suppress is sustained." § The State filed an
interlocutory appeal.
The Western District distinguished   from l, on the grounds that the trial

court in Shaon had clearly separated "the issue of the motion to suppress from the determination

of Shaon’s guilt." glick 326 S.W.3d at 867-8. The trial court in Lag_n purposely indicated
that the trial was to be continued until appellate review. ln Chrrell, there was no such separation
or continuance, and the trial court after hearing all the evidence and closing arguments as a
practical matter determined that the State could not meet its burden after suppressing the
evidence and acquitted Connell.

While our present facts do not fit perfectly into either the Shaon or Connell paradigm, our

facts are clearly closer to those in Chll. Here, the State presented its entire case: the
testimony of two Officers. The trial court suppressed the evidence and did not continue the case,
stating from the bench that this will conclude the matter and that court is now in recess. The trial
court neither entered a not-guilty verdict in the riormal legal vernacular, nor did the trial court
enter an order labeled a judgment.l

But our Cou1't must look at the practical effect of the actions, the language used and the
order entered by the trial coiirt, together with double jeopardy black letter law. We find from the
trial court’s actions and the actual statement of the trial court that the trial was "concluded.” The
trial court recessed and the trial was not continued; the trial was over. Fuitlier, the practical
effect of the trial court’s actions, statements, and order is that the defendant was acquitted after
the suppression of the evidence: the trial court intertwined the defendant’s guilt with the motion
to suppress evidence. Double jeopardy applies as the State presented evidence, thus giving due
deference to double jeopardy in bench trials.

While the trial court in m gave the State the opportunity to file an interlocutory

appeal, the trial court here made no such effort. While the State has a statutory right to

' The trial couit’s corrected court order entered March ll, 2014 read: "Canse called, parties appear & announce
ready for trial. Deft. waives right to jury, Deferidant’s motion to suppress evidence is taken with the case. State
presents evidence by way of testimony of arresting police ofticers, defendant renews his rnotion at close of State’s
case. Motion to suppress evidence is granted."

 

interlocutory appeal, this is not an unfettered right and is trumped by the constitutional mandate
of double jeopardy. State v. Seuferling, 238 S.W.?)d 217, 221~224 (Mo. App. W.D. 2007) (trial
court in bench trial entered order of acquittal simultaneously with its motion to grant suppression
of evidence, thus “effectively den[ying] the State its statutory right to appeai."). While taking
motions to suppress evidence with a bench trial may serve judicial economy, it is not good
practice
CONCLUSION

This appeal is dismissed

  

Gary l\/I. Ciapr er, Jr., judge

Robert M. Clayton lll, P. .l., concurs.
Gary A. Kamp, S. J., concurs.